Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is made as of May 3,
2017, by and among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”),
JPMORGAN CHASE BANK, N.A. as the Administrative Agent (the “Administrative
Agent”), and Lenders constituting Required Lenders as of the date hereof. 
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Credit Agreement described below.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Administrative Agent are parties to that certain Credit Agreement dated as of
February 25, 2016 (as amended, modified, restated or otherwise supplemented from
time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement in order to,
among other things, permit the Borrower to issue certain shares of convertible
preferred stock and pay certain dividends with respect to such convertible
preferred stock;

 

WHEREAS, Section 9.02(b) of the Credit Agreement permits amendment of the Credit
Agreement with the consent of the Borrower and the Administrative Agent with the
consent of the Required Lenders; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders signatory hereto constituting Required
Lenders are willing to agree to amend certain provisions of the Credit
Agreement, all on the terms and subject to the conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:

 

1.                                      Acknowledgments, Affirmations and
Representations and Warranties.

 

Each Loan Party acknowledges, affirms, represents and warrants that:

 

(i)                                     The Borrower has the corporate power and
authority to enter into, and has taken all necessary corporate action to
authorize, this Amendment and the transactions contemplated hereby.

 

(ii)                                  Each Guarantor has the corporate and/or
company power and authority to enter into, and has taken all necessary corporate
or company action to authorize, this Amendment and the transactions contemplated
hereby.

 

--------------------------------------------------------------------------------


 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by each Loan Party of this Amendment.

 

(iv)                              All representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, with respect to representations and warranties already
qualified by concepts of materiality, in all respects) on and as of the date
hereof (except for representations and warranties that expressly speak as of a
specific date, then on and as of such specific date).

 

(v)                                 No Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents.

 

2.                                      Amendments to Credit Agreement and other
Loan Documents.

 

a.                                      Amendments to Section 1.01 of the Credit
Agreement (Defined Terms).  Section 1.01 of the Credit Agreement is hereby
amended as follows:

 

(i)                                     New Defined Terms.  The following new
defined terms are added and inserted in Section 1.01 of the Credit Agreement, in
appropriate alphabetical order, to read as follows:

 

““Certificate of Designations” means (i) with respect to the Series A Preferred
Stock, the Series A Certificate of Designations, and (ii) with respect to the
Series A-1 Preferred Stock, the Series A-1 Certificate of Designations.

 

““Investment Agreement” means that certain Investment Agreement dated on or
about May 3, 2017, by and among the Borrower and Orogen, as the same may be
amended, supplemented or otherwise modified from time to time in a manner not
materially adverse to the Lenders.”

 

““Orogen” means Orogen Viper LLC, a Delaware limited liability company.”

 

““Orogen Series A Preferred Stock” means, collectively, the Series A Preferred
Stock and the Series A-1 Preferred Stock (including, for the avoidance of doubt,
any Series A Preferred Stock issued upon conversion of any Series A-1 Preferred
Stock pursuant to the applicable Certificate of Designations or the Investment
Agreement).”

 

““Orogen Transactions” means the transactions contemplated by the Series A
Certificate of Designations, the Series A-1 Certificate of Designations and the
Investment Agreement (including, without limitation, the issuance and sale of
the Orogen Series A Preferred Stock).”

 

““Series A Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A Convertible
Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per

 

2

--------------------------------------------------------------------------------


 

Share) of the Borrower filed with the Office of the Secretary of State of the
State of Delaware on or about May 3, 2017, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.”

 

““Series A-1 Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A-1
Convertible Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per
Share) of the Borrower filed with the Office of the Secretary of State of the
State of Delaware on or about May 3, 2017, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.”

 

““Series A Preferred Stock” has the meaning assigned to it in the Series A
Certificate of Designations.”

 

““Series A-1 Preferred Stock” has the meaning assigned to it in the Series A-1
Certificate of Designations.”

 

(ii)                                  Amendment to the definition of
Consolidated EBITDA.  Clause (a) (viii) of the definition of “Consolidated
EBITDA” is amended and restated in its entirety to read as follows:

 

“(viii)                  fees and expenses incurred during such period in
connection with the Loan Documents, the Transactions and the Orogen
Transactions;”

 

(iii)                               Amendment to the definition of Fixed
Charges.  The definition of “Fixed Charges” is amended and restated in its
entirety to read as follows:

 

““Fixed Charges” means, for any period, without duplication, regularly scheduled
Consolidated Interest Expense paid in cash for such period, plus regularly
scheduled dividends paid in cash for such period on or with respect to any
Disqualified Equity Interests (including the Orogen Series A Preferred Stock),
plus regularly scheduled amortization payments on Indebtedness in cash during
such period (regularly scheduled amortization payments shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period), plus expense for income taxes paid in cash for such period,
plus the interest component of Capital Lease Obligation payments for such period
paid in cash, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP except as otherwise stated above.”

 

(iv)                              Amendment to the definition of Indebtedness. 
The definition of “Indebtedness” is amended and restated in its entirety to read
as follows:

 

““Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or

 

3

--------------------------------------------------------------------------------


 

advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business and not more than 90 days
overdue), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, in each case, to the
extent not cash collateralized, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
earn-out to the extent recognized under GAAP, (l) all obligations of such Person
to purchase, redeem, retire or otherwise acquire for value any Disqualified
Equity Interests (including the Orogen Series A Preferred Stock) to the extent
such purchase, redemption, retirement or other acquisition is required to occur
on or prior to the Latest Maturity Date in effect at the time of issuance of
such Equity Interests (other than any such obligation that is contingent upon
the prior payment in full of the Obligations (excluding (1) any unasserted
contingent Obligations and (2) LC Exposure to the extent the Borrower has
deposited into an LC Collateral Account (in a manner consistent with the
provisions of Section 2.06(j)) an amount in cash equal to 102% of the LC
Exposure as of such date) and the termination of the Commitments of all Lenders
hereunder), (m) any Off-Balance Sheet Liability, and (n) net obligations payable
at the termination of any and all Swap Agreements, determined by reference to
the Swap Termination Value thereof to the extent not cash collateralized.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.”

 

b.                                      Amendment to Section 6.01 of the Credit
Agreement (Indebtedness).  Section 6.01(e) of the Credit Agreement is amended
and restated in its entirety to read as follows:

 

“(e)                            Indebtedness arising in connection with the
Orogen Series A Preferred Stock, to the extent permitted under and in accordance
with clause (xi) of Section 6.06(a);”

 

c.                                       Amendment to Section 6.06 of the Credit
Agreement (Restricted Payments).  Section 6.06(a) of the Credit Agreement is
hereby amended as follows:

 

(i)                                     In clause (v) thereof, by deleting the
amount “$25,000,000” and replacing it with “$30,000,000”; and

 

4

--------------------------------------------------------------------------------


 

(ii)                                  By deleting the word “and” appearing
immediately after clause (ix) thereof, by deleting the “.” at the end of clause
(x) and replacing it with “; and”, and by adding new clauses (xi) through
(xvii) at the end of Section 6.06(a), to read respectively as follows:

 

“(xi) the Borrower may issue and sell the Orogen Series A Preferred Stock
pursuant to the Investment Agreement; provided that within three (3) Business
Days following receipt by the Borrower of the Net Proceeds of such issuance and
sale, the Borrower shall prepay the Term Loans at par (to be applied in direct
order of maturity to the remaining principal installments of Term Loans) in an
amount equal to seventy-five percent (75%) of such Net Proceeds; (xii) the
Borrower may declare and pay cumulative cash dividends on the Orogen Series A
Preferred Stock when and as required pursuant to the applicable Certificate of
Designations; provided that both immediately before and after paying any such
cash dividend no Event of Default exists; (xiii) at any time on or after, but
not before, the earlier of (A) August 24, 2021 and (B) the date on which the
Obligations (excluding (1) any unasserted contingent Obligations and (2) LC
Exposure to the extent the Borrower has deposited into an LC Collateral Account
(in a manner consistent with the provisions of Section 2.06(j)) an amount in
cash equal to 102% of the LC Exposure as of such date) have been paid in full
and the Commitments of all Lenders hereunder have been terminated, the Borrower
may purchase, redeem, retire or otherwise acquire for value the Orogen Series A
Preferred Stock; (xiv) the Borrower may make Restricted Payments from time to
time in an aggregate amount not to exceed twenty-five percent (25%) of the Net
Proceeds received by the Borrower from the issuance and sale of the Orogen
Series A Preferred Stock; (xv) the Borrower may issue (A) Series A Preferred
Stock upon conversion of the Series A-1 Preferred Stock pursuant to the
applicable Certificate of Designations or the Investment Agreement and in
connection with such conversion and (B) Equity Interests (other than
Disqualified Equity Interests) upon conversion of the Orogen Series A Preferred
Stock (including, without limitation, following the occurrence of a Fundamental
Change (as defined in the applicable Certificate of Designations)) and in
connection with such conversion; (xvi) the Borrower, at its option in lieu of
paying cash dividends pursuant to clause (xii) above, may declare and pay such
dividends on the Orogen Series A Preferred Stock in the form of additional
Orogen Series A Preferred Stock; and (xvii) the Borrower or its Subsidiaries may
make a Restricted Payment to the then existing shareholders (other than the
Borrower) of the Target in an aggregate amount not to exceed $3,000,000 per
fiscal year.”

 

3.                                      Conditions to Effectiveness.  This
Amendment shall become effective when the Administrative Agent (or its counsel)
shall have received from the Borrower and each Guarantor, and each of the
Lenders constituting Required Lenders, (i) a counterpart of this Amendment,
signed on behalf of such Person, or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such Person has signed a counterpart of
this Amendment.

 

4.                                      Reaffirmation; No Waiver.  Each Loan
Party, as maker, debtor, assignor, obligor, guarantor, or in other similar
capacity in which it incurs obligations to the Administrative

 

5

--------------------------------------------------------------------------------


 

Agent, the Issuing Bank or the Lenders under any of the Loan Documents, hereby
ratifies and reaffirms all of its respective payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party and, to the extent it has granted liens or mortgages on or
security interests in any of its properties pursuant to any Collateral Document
as security for the Secured Obligations, hereby ratifies and reaffirms such
grant of liens, mortgages and security interests and confirms and agrees that
with respect to liens and security interests on any right, title and interest of
such Loan Party in any personal property granted pursuant to a security
agreement, pledge agreement or otherwise, such liens and security interests
hereafter secure all of the Secured Obligations, in each case as if each
reference in such Collateral Document to the obligations secured thereby are
construed to hereafter mean and refer to such Secured Obligations (including,
without limitation, with respect to all Loans and all LC Exposure) and including
under the Credit Agreement and other Loan Documents, as amended by this
Amendment.  Each Loan Guarantor acknowledges, affirms and agrees that all
Secured Obligations to the Administrative Agent, the Issuing Bank, the Lenders
and the Secured Parties have been guaranteed and continue to be guaranteed by
such Loan Guarantor pursuant to the terms of the Credit Agreement, as amended by
this Amendment.  Each Loan Party acknowledges and reaffirms that it is
responsible for the observance and full performance of the Secured Obligations
and that each of the Loan Documents to which it is a party remains in full force
and effect, continues to apply to the Secured Obligations, as amended by this
Amendment, and are hereby ratified and confirmed in all respects.  The execution
of this Amendment shall not operate as a novation, or waiver of any right, power
or remedy of the Administrative Agent, the Issuing Bank, the Lenders or Secured
Parties, or waiver of any provision of any of the Loan Documents.  The Loan
Parties agree and acknowledge that this Amendment shall be deemed a Loan
Document.  All references in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement, as amended by this Amendment.

 

5.                                      Fees and Expenses.  The Loan Parties
agree that they will promptly pay all reasonable and documented legal and
professional fees and expenses (including all reasonable and documented fees and
expenses of Goulston & Storrs PC, as counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with this Amendment and the
transactions contemplated hereby.

 

6.                                      Successors and Assigns.  This Amendment
shall be binding upon each of the Loan Parties and upon its respective
successors and assigns and shall inure to the benefit of the Administrative
Agent, the Lenders and their respective successors and assigns.  The successors
and assigns of such entities shall include, without limitation, their respective
receivers, trustees, or debtors-in-possession.

 

7.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

8.                                      Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature

 

6

--------------------------------------------------------------------------------


 

page of this Amendment by facsimile, emailed pdf, or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

[remainder of page intentionally left blank; signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

APPARATUS, INC.

 

 

 

 

 

By:

/s/Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: Treasurer

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/Stacy Benham

 

 

Name: Stacy Benham

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/Stacy Benham

 

 

Name: Stacy Benham

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender and Issuing Bank

 

 

 

 

 

By:

/s/Molly Kropp

 

 

Name: Molly Kropp

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo, N.A., as Lender

 

 

 

 

 

By:

/s/Debra E. DelVecchio

 

 

Name: Debra E. DelVecchio

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A., as Lender

 

 

 

 

 

By:

/s/William M. Clossey

 

 

Name: William M. Clossey

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as Lender

 

 

 

 

 

By:

/s/Frank Groccia

 

 

Name: Frank Groccia

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association, as Lender

 

 

 

 

 

By:

/s/Pablo Pena

 

 

Name: Pablo Pena

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 